DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al. (2016/0009010) in view of Shiraishi et al. (2007/0196530).
Regarding claims 1, 3-6, and 11, Kariya et al. discloses an injection molding apparatus, comprising: 
a heating cylinder 201, 
a screw 10 provided inside the heating cylinder 201, 
a first electric motor 209 to move the screw 10 forward and backward inside the heating cylinder 201, 
a second driving device 211 to normally or reversely rotate the screw inside the heating cylinder 201, [0040];  
a metering control section 50 with instructions to perform necessary operations of different elements including the screw 10 and the motors 209, 211, [0035],  [0040], [0086], [0101],  by controlling the first driving device and the second driving device 209, 211, move the screw backward while rotating the screw forward so as to meter an amount of the resin while melting the resin, Fig. 2A, and thereafter rotate the screw in reverse 
to thereby reduce a pressure of the resin [0007];  and 
a prediction section configured to predict decompressing rotation information including at least one of a rotation angle by which the screw should be rotated in reverse [0102] a rotation speed at which the screw should be rotated in reverse after the metering [0102]-[0108], wherein a rotation timing and speed of the reverse rotation of the screw 10 may be accurately controlled by using an unillustrated timer, or various sensors such as a screw position sensor and a rotary encoder provided in the first electric motor 209 and the second electric motor 211, [0100], wherein the controller 50 may synchronously control the first electric motor 209 that forwardly or backwardly moves the screw 10, and the second electric motor 211 that normally or reversely rotates the screw 10 in order to achieve the preferable condition based on the calculation from the sensors readings [0101]-[0102]. [0112]-[0121].  

However, Kariya et al. fails to disclose a first sensor unit configured to detect the pressure. 
Shiraishi et al. discloses a controller for an injection molding machine, comprising: 
a heating cylinder 1, [0004] with a screw 3 provided inside the heating cylinder 1; 
a first servomotor M2 configured to rotate the screw 3 inside the heating cylinder 1, [0035]; 
a second servomotor M1 to move the screw 3 axially forward and backward inside the heating cylinder 1, [0035]; 
a metering control section 10 with a servo CPU 15 for servo control for processing a position loop, speed loop, and current loop [0037] and is configured to, by controlling the first and second servomotors M1, M2 to move the screw backward while rotating the screw forward so as to meter an amount of the resin while melting the resin, and thereafter rotate the screw in reverse to thereby reduce a pressure of the resin [0018]-[0019]; and a sensor unit 5 configured to detect the pressure, a position/speed detector P1 detects an axial-position and speed of the screw 3 by detecting the position/speed of the servomotor M1 for screw advance and retreat, a second position/speed detector P2, which detects a rotational position/speed of the screw 3 by detecting the position/speed of the servomotor M2. 

It would have been obvious to one of ordinary skill in the art to Kariya et al. with a pressure sensor as taught by Shiraishi et al. as an alternative or in addition to position/speed sensors so that various pressures such as an injection pressure can accurately monitored, and the reading from these sensors can be used to more accurately control the sequence operation of the whole injection molding machine, including the screw position/speed and/or rotational positions and speeds of the motors.

Regarding claim 2, wherein Kariya et al. that a rotation timing and speed of the reverse rotation of the screw 10 may be accurately controlled by using an unillustrated timer or a various sensors such as a screw position sensor or a rotary encoder provided in the first and second motor 209, 211, [0100].
Regarding claims 7-10, Kariya et al. fails to disclose a check ring.  Shiraishi et al. discloses a check ring attached to the distal end of the screw to prevent the injection material from flowing backward during the injection process [0007].  It would have been obvious to one of ordinary skilled in the art to provide Kariya et al. with a check ring attached to the screw as taught by Shiraishi et al. because the check ring will prevent backflow of the molding material so that a measured amount of the molding material can be injected accurately. 
	Regarding claims 12-14, Kariya et al. discloses that the speed of the screw and/or a lead angle of the flight of the screw are monitored by a various sensors [0100], [0102] so that the rotation of the screw 10 can be controlled [0111].  However, Kariya et al. fails to disclose a current sensor.  Shiraishi et al. discloses that the servo CPU 15 processes a current loop control [0037], [0040] thereby drivingly controlling the servomotors M1 and M2, in accordance with the movement commands distributed to the axes and the position and speed feedback signals detected by the position-speed detectors P1 and P2.  It would have been obvious to one of ordinary skilled in the art to provide Kariya et al. with a current loop control as taught by Shiraishi et al. for controlling the operation of the electric motors 209, 211 in responding to the feedback signals from the sensors.

Regarding claim 15-18, Kariya et al. discloses that the control section 50 may synchronously control the first electric motor 209 that forwardly or backwardly moves the screws 10, and the second electric motor 211 that normally or reversely rotates the screw 10, at an adjusted speed and/or rotation angle based on the reading of various sensors [0100]-[0121].  Shiraishi et al. discloses a decompression process based on an algorithm carried out by a CNCCPU 20 as shown in Figures 3-4, depending on the retreating speeds V1-V3 and a reverse rotation speed Rv of the screw and the resin pressure detected by the pressure sensor 5, [0045]-[0048].  It would have been obvious to one of ordinary skilled in the art to provide Kariya et al by using a pressure sensor as taught by Shiraishi et al. in addition to the position/speed sensor during the decompression process so that the retreating speed and the reverse rotation of the screw can be calculated and allow the screw to move accurately and excessive reverse rotation can be prevented. 

Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743